DETAILED ACTION
This is in response to the communication filed on 07/12/2019. Claims 1-4, 9-13, 15-18 and 20 have been allowed. Claim 5-8, 14 and 19 are cancelled. Claim 1, 10 and 15 are independent claim.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with Wesley A. Horner on February 2nd, 2022 followed by an e-mail.
The application has been amended as follows:  
(Currently amended) A method for determining whether content is spam, the method comprising: 
comparing a first hash value of content to a set of hash values in a storage bucket, each hash value of the set of hash values representing previously received content; 
identifying a second hash value in the set of hash values within a measure of similarity 
within the measure of similarity to the second hash value, incrementing a counter value associated with the second hash value, wherein the counter value tracks a number of times that the second hash value has been identified [[as]] within the measure of similarity to any of the hash values in the set of hash values in the storage bucket, the counter value being associated with a counter expiration that resets the counter value to zero upon expiration of a duration and comprising: (i) a client counter value indicating a number of times content associated with the second hash value has been determined to be spam for a single entity and (ii) a global counter value indicating a number of times content associated with the second hash value has been determined to be spam for any number of entities; and 
determining that the content is spam based on the counter value exceeding a count threshold.
(Original) The method of claim 1, wherein the storage bucket is identified based on the first hash value being within a range of values corresponding to the set of hash values in the storage bucket.
(Currently amended) The method of claim 1, wherein the measure of similarity represents a distance between the second hash value and the first hash value 
(Currently amended) The method of claim 3, wherein the distance is a Jaccard distance 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Original) The method of claim 1 further comprising: 
communicating an indication that the content associated with the first hash value is spam based on the counter value exceeding the count threshold.

(Currently amended) One or more non-transitory computer storage media having computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising:
determining that a first hash value generated to represent content does not exactly match any stored hash values of a set of stored hash values; 
based on the determination that the first hash value does not exactly match any stored hash values, comparing a second hash value generated to represent the content to each hash value in a first storage bucket of a plurality of storage buckets;
based on a similarity measure of the second hash value and at least one hash value in the first storage bucket, incrementing a counter value associated with the at least one hash value in the first storage bucket, the counter value being associated with a counter expiration that resets the counter value to zero upon expiration of a duration and comprising: (i) a client counter value indicating a number of times content associated with the second hash value has been determined to be spam for a single entity and (ii) a global counter value indicating a number of times content associated with the second hash value has been determined to be spam for any number of entities;   
determining that the content is spam based on the counter value exceeding a count threshold. 
(Currently amended) The one or more non-transitory computer storage media of claim 10, the operations comprising identifying 
(Currently amended) The one or more non-transitory computer storage media of claim 10, wherein the similarity measure between the second hash value and at least one of the hash values in the first storage bucket is based on a distance between the first hash value and the second hash value.
(Original) The one or more non-transitory computer storage media of claim 10, further comprising: 
communicating an indication that the content associated with the second hash value is spam based on the counter value exceeding the count threshold.
(Cancelled) 

(Currently amended) A computer system comprising:
one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors; 
a spam detection system configured to use the one or more hardware processors to determine whether content is spam, the spam detection system comprising: 
a first means for determining whether a first hash value of content exactly matches a stored hash value of a plurality of stored hash values to determine whether the content is spam; and
a second means for determining whether a second hash value of content is within a measure of similarity , to determine whether the content is spam based on a counter value associated with the second hash value, the counter value being associated with a counter expiration that resets the counter value to zero upon expiration of a duration and comprising: (i) a client counter value indicating a number of times content associated with the second hash value has been determined to be spam for a single entity and (ii) a global counter value indicating a number of times content associated with the second hash value has been determined to be spam for any number of entities.
(Currently amended) The computer system of claim 15, wherein the second means for determining is configured to identify the storage bucket 
(Currently amended) The computer system of claim 15, wherein the second means for determining is configured to 
the global counter value associated with each of the hash values in the storage bucket based on [[the]] a distance between the second hash value and the at least one hash value of the set of hash values.  
(Currently amended) The computer system of claim 17, wherein the second means for determining is configured to 
determine[[ing]] that the global counter value associated with each of the hash values of [[the]] in the storage bucket exceeds a count threshold.
(Cancelled) 
(Currently amended) The computer system of claim 15, wherein the spam detection system is configured to communicate an indication that the content is spam the counter value a count threshold. 


EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-4, 9-13, 15-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowances:   
The prior art of record Goyal (US Patent Application Publication No 2018/0255010 A1) teaches a member of the social network service receives objectionable digital content which may be a spam message sent to the one or more members by a spam sender. Spammers create slight variations of the digital content. High confidence treatment of objectionable digital content works by pre-processing of 
The prior art of record Kalipatnapu (US Patent Application Publication No 2017/0090760 A1) teaches processing nodes that proactively detect and preclude the distribution of security threats, e.g., malware, spyware, viruses, email spam, etc., and other undesirable content sent from or requested by an external system. The authority nodes 120 may also distribute threat data that includes the classifications of content items according to threat classifications, e.g., a list of known viruses, a list of known malware sites, spam email domains, a list of known phishing sites. The distribution of threat data between the process node and the authority nodes may be implemented by push and pull distribution scheme. The reference also teaches the counters that can be associated with a user in a cloud system configured to monitor users for distributed security.
The prior art of record Wu (US Patent Application Publication No 2020/0177942 A1) teaches a system and method for detecting similar content items. A numeric vector is generated for each content item. A numeric vector represents content (e.g. , text, an image) of the content item. Each content item is assigned to a group based on the content item's vector. Only content items assigned to a group are considered for determining similarity with each other that similar content items are identified by identifying other content items assigned to the same bucket as the identified content item that have a similarity score with the identified content item above a particular similarity threshold. This approach helps to localize mass spam attacks.
The prior art of record Milliken (US Patent Application Publication No 2010/0205671 A1) teaches a system to detect and prevent the transmission of malicious packets. Malicious packets may include viruses and worms and other types of data with duplicated content such as illegal mass e-mail or spam. The system also include counter fields addressable by corresponding hash addresses. Counter field may record the number of occurrences of packet blocks with the corresponding hash value.
But none of the reference mentioned above teaches “the counter value being associated with a counter expiration that resets the counter value to zero upon expiration of a duration and comprising: (i) a client counter value indicating a number of times content associated with the second hash value has been determined to be spam for a single entity and (ii) a global counter value indicating a number of times content associated with the second hash value has been determined to be spam for any number of entities” along with other limitations that are recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433